       Case
        Case1:21-cv-01289-PAE
             1:21-cv-01289-PAE Document
                                Document43-3 Filed04/15/21
                                         45 Filed  04/15/21 Page
                                                             Page12ofof23




                            UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF NEW YORK


DAPPER LABS INC.,                                     Case No. 1:21-cv-01289-PAE

      Plaintiff,

vs.

JOHN DOES Nos 1 to 25,

      Defendants.


        ORDER APPROVING SETTLEMENT AND RETAINING

            JURISDICTION TO ENFORCE SETTLEMENT AGREEMENT

      1. On March 15, 2021, Dapper submitted a letter to this Court stating that the Parties

          had reached a tentative settlement (ECF Dkt. 40);

      2. On March 16, 2021, the Court issued an order dismissing this action without

          prejudice. (ECF Dkt. 41). The Court’s order further stated that, “if the parties wish

          for the Court to retain jurisdiction for purposes of enforcing any settlement

          agreement, they must submit the settlement agreement to the Court” by April 15,

          2021.

      3. The Court’s Order further stated that, “[p]er Paragraph 4(C) of the Court’s Individual

          Rules and Practices for Civil Cases, unless the Court orders otherwise, the Court will

          not retain jurisdiction to enforce a settlement agreement unless it is made part of the

          public record”.

      4. The Parties and Grant Gulovsen, counsel for the John Does, entered into a Settlement

          Agreement and Release on April 12, 2021 (the “Settlement Agreement”).

      5. Paragraph 19 of the Settlement Agreement provides that the Parties agree to submit to



                                               -1-

                                                                                          4834-9808-5861
       Case
        Case1:21-cv-01289-PAE
             1:21-cv-01289-PAE Document
                                Document43-3 Filed04/15/21
                                         45 Filed  04/15/21 Page
                                                             Page23ofof23




         the jurisdiction of the United States District Court for the Southern District of New

         York, the Honorable Judge Paul A. Engelmayer, for any claim or controversy arising

         from or related to the Settlement Agreement, including but not limited to actions to

         enforce the Settlement Agreement.

      6. Paragraph 22 of the Settlement Agreement provides that the Parties agree to keep the

         terms of the Settlement Agreement confidential because of the confidential and

         unusual nature of a number of the terms of the settlement. Accordingly, the Court

         authorized Plaintiff to file the Settlement Agreement with specific confidential terms

         redacted, but otherwise required Plaintiff to publicly file the Settlement Agreement.

      7. On April 15, 2021, Plaintiff filed a letter brief submitting the Settlement Agreement

         with the redactions authorized by the Court. (ECF Dkt. No. 43). As per the Court’s

         instructions, Plaintiff also filed unredacted versions of its letter and the Settlement

         Agreement. (ECF Dkt. No. 44).

      8. The Court has now reviewed the unredacted Settlement Agreement, hereby approves

         the Settlement Agreement and incorporates its terms by reference into this Order, and

         hereby retains jurisdiction over enforcement and interpretation of the Settlement

         Agreement.

IT IS SO ORDERED.

Dated: New York, New York
       April 15, 2021
                                               PaJA.�
                                             ________________________________
                                             Hon. Paul A. Engelmayer
                                             UNITED STATES DISTRICT JUDGE




                                               -2-

                                                                                        4834-9808-5861
